OPINION
PER CURIAM.
Savoy Rylander appeals from the revocation of her community supervision. See Tex.Code Crim. Proc. Ann. art. 42.12, § 23(b) (Vernon Supp.1998). She argues that because the trial court failed to admonish her as to the possible punishment range, her plea of true was involuntary. We affirm.
Appellant pleaded guilty, under a plea-bargain agreement, to forgery by check. The trial court sentenced her to one year’s confinement, probated for two years, and a $300 fine. The State then filed a motion to revoke appellant’s community supervision. Appellant pleaded true, and the court sentenced appellant to 180 days’ confinement.
Appellant argues that the trial court did not advise her of the possible range of punishment before she pleaded true. The mandatory admonishments a trial court must give when a defendant pleads guilty do not apply when a defendant pleads true in a revocation of community supervision proceeding. See Lindsey v. State, 902 S.W.2d 9, 12 (Tex.App.—Corpus Christi 1995, no pet.). Accordingly, her plea was not rendered involuntary.
*175We overrule appellant’s sole issue and affirm the trial court’s judgment.